Citation Nr: 1232290	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  07-23 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received that warrants a reopening of the Veteran's previously denied service connection claim for irritable bowel syndrome (including claim for frequent diarrhea). 

2.  Whether new and material evidence has been received that warrants a reopening of the Veteran's previously denied service connection claim for chronic sinusitis. 

3.  Whether new and material evidence has been received that warrants a reopening of the Veteran's previously denied service connection claim for low back strain. 

4.  Whether new and material evidence has been received that warrants a reopening of the Veteran's previously denied service connection claim for duodenitis and hiatal hernia (claimed as stomach problems). 

5.  Whether new and material evidence has been received that warrants a reopening of the Veteran's previously denied service connection claim for degenerative joint disease of the cervical spine (claimed as neck pain). 

6.  Entitlement to service connection claim for an acquired psychiatric disorder (claimed as depression). 

7.  Entitlement to service connection for tendinitis of the arms and legs. 

8.  Entitlement to service connection for ulcers. 

9.  Entitlement to service connection for chronic disability causing rectal bleeding. 

10.  Entitlement to service connection for headaches. 

11.  Entitlement to service connection for degenerative joint disease and traumatic arthritis of unspecified joints. 

12.  Entitlement to service connection for an ankle disorder. 

13.  Entitlement to service connection for scars to include a back scar. 

14.  Entitlement to a 10 percent evaluation based on multiple, noncompensable service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from July 1971 to July 1975. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  In March 2005, the RO denied all claims, with the exception of the claim for to a 10 percent evaluation based on multiple, noncompensable service-connected disabilities, which was denied in August 2005.  In August 2009, the Board remanded the claims for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In February 2009, the Veteran was afforded a videoconference hearing before a Veterans Law Judge who is no longer with the Board.  
      
In May 2012, the Veteran was notified that he had a right to another hearing.  See 38 U.S.C.A. § 7107(c) (West 2002). 

In a statement, received in June 2012, the Veteran stated that he desired to have a videoconference hearing before a Veterans Law Judge at the RO.  

Given the foregoing, the appellant must be scheduled for the next available videoconference hearing at the RO in Wichita, Kansas, before a VLJ from the Board.  See 38 C.F.R. §§ 20.700(e), 20.703, 20.704 (2011); Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

Reports from the Center for Human Development, dated in February 2007, indicate that the Veteran reported that he was receiving disability benefits from the Social Security Administration as of 2002, with an effective date in 1998.   

The Social Security Administration 's records are not currently associated with the Veteran's C-files.  On remand, the administrative decision by SSA, along with the medical evidence relied upon, must be obtained and associated with the claims folder.  Murinscak v. Derwinski, 2 Vet. App. 363 (1992).

Finally, with regard to the claim for service connection claim for an acquired psychiatric disorder (claimed as depression), the Board first notes that this claim has been construed broadly and recharacterized since the Board's August 2009 remand.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board further notes that personality disorders are not diseases or injuries in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2011); Winn v. Brown, 8 Vet. App. 510, 516 (1996), Beno v. Principi, 3 Vet. App. 439 (1992).  As used herein, the term "acquired psychiatric disorder" is not intended to include a personality disorder.  

In November 2009, the Veteran was afforded a VA mental disorders examination by a psychologist, Dr. R.T.R.  The Axis I diagnoses were major depressive disorder, cognitive disorder NOS (not otherwise specified), with notations of a history of heroin abuse, amphetamine abuse, and cannabis abuse.  The examiner concluded that it was not likely that the Veteran's psychiatric disorders were caused by his service.  The examiner noted the Veteran's history of childhood physical and sexual abuse, and alcohol problems prior to service.  In particular, Dr. R.T.R. stated that the Veteran had "mood and personality problems" that "appear related to his early history."  

In a statement, dated in June 2012, the Veteran's representative argued that the November 2009 VA opinion was inadequate, in part, because the examiner failed to provide an opinion as to whether the Veteran had a pre-existing acquired psychiatric disorder that was aggravated by his service.  

Given the foregoing, a supplemental opinion may be helpful as to whether the Veteran had a pre-existing acquired psychiatric disorder, and if so, whether it was aggravated by service.  Therefore, on remand, a supplemental opinion should be obtained from Dr. R.T.R. which addresses the possibility of whether the Veteran had a pre-existing acquired psychiatric disorder, and if so, whether it was aggravated by his service.  In the alternative, if Dr. R.T.R. is not available, the Veteran should be afforded another examination.  

The Veteran is hereby notified that it is his responsibility to report for any examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011). 

As a final matter, to the extent that the Veteran's representative argued that the November 2009 VA examiner's opinion was inadequate because she failed to accept the Veteran's statements as credible, the Board finds that he is not a credible historian.  Specifically, the Veteran's service treatment reports show treatment for intravenous heroin use.  None of the claimed conditions are shown in his February 1975 separation examination report, nor are they shown in a September 1978 re-enlistment examination report (there was no second period of active duty service).  In the associated "reports of medical history," the Veteran denied having a history of swollen or painful joints, frequent or severe headache, sinusitis, stomach trouble, piles or rectal disease, or recurrent back pain.  Furthermore, a January 2005 VA examination report contains a diagnosis noting suspected malingering.  Reports from the Via Christi Regional Medical Center (VCRMC) show that in November 2006, the Veteran reported that he was going to be arrested for forgery.  Reports from the Center for Human Development, dated in April 2007, note the presence of schizoaffective disorder, and dementia.  These reports also show that the Veteran reported histories of disorders that included headaches, arthritis, a low back disorder, ulcer, hemorrhoids, hypertension, and a cervical spine disorder, which all began after service.  A November 2009 VA neuropsychiatric consultation report notes an invalid profile due to "exaggeration of complaints and biased responding," "absurdly incorrect answers," and an inconsistent performance.  The November 2009 VA psychiatric examination report notes possible malingering, and Axis I diagnoses noting rule out malingering.  In reaching this decision, the Board has considered that the November 2009 VA neuropsychiatric and psychiatric reports indicate that a cognitive disorder was not ruled out, however, when this evidence is viewed in its entirety, the Board finds that he is not a credible historian.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (in determining whether documents submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant).

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a videoconference hearing before a member of the Board at the Wichita, Kansas, VA RO, in the order that the first request was received.

2.  The Social Security Administration  (SSA) should be contacted and requested to provide any decision awarding or denying benefits to the Veteran, as well as all supporting medical documentation that was utilized in rendering the SSA's decision(s). 

3.  Request a supplemental opinion from Dr. R.T.R. The claims folder and a copy of this REMAND should be reviewed, and she must annotate the supplemental opinion to show that the claims file was in fact made available for review in conjunction with the opinion.  

Dr. R.T.R. should be requested to state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the appellant had a pre-existing acquired psychiatric disorder, and, if so, whether it was aggravated by his service.  

A complete rationale is requested.  If Dr. R.T.R. cannot express any part of the requested opinion, she should explain the reasons therefor.

4.  In the event Dr. R.T.R. is not available, the appellant should be scheduled for an examination in order to ascertain the nature and etiology of any acquired psychiatric disorder.  The claims folder and a copy of this REMAND should be reviewed by the examiner, and the examiner must annotate the examination report that the claims file was in fact reviewed in conjunction with the examination.  The examiner should be notified that the Veteran has been found not to be a credible historian.  The examiner should be requested to state: 

a)  Whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the appellant had a pre-existing acquired psychiatric disorder, and, if so, whether it was aggravated by his service.  

b)  If, and only if, the examiner determines that the Veteran did not have a pre-existing acquired psychiatric disorder, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the appellant has an acquired psychiatric disorder that was caused by his service.  

A complete rationale is requested.  If the examiner cannot express any part of the requested opinion, he/she should explain the reasons therefor.

"Aggravation" means a chronic or permanent worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent that is possible, the approximate level of disability before the onset of the aggravation. 

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

5.  The AMC/RO should then readjudicate the issues on appeal.  If any of the determinations remains unfavorable to the appellant, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  The appellant and his representative should be given an opportunity to respond to the SSOC. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


